 393306 NLRB No. 84LEAR-SIEGLER MANAGEMENT SERVICE1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The judge found that Camp did depart from the written text whenmaking the speech to the assembled employees.3See also Telex Communications, 294 NLRB 1136 (1989);Kenrich Petrochemicals, 294 NLRB 519 (1989); and S. E. Nichols,Inc., 284 NLRB 556, 577 (1987).Lear-Siegler Management Service Corporation, awholly owned subsidiary of Aerospace Prod-
ucts Holding Corp. and International Brother-hood of Teamsters, AFL±CIO, Local 528.1Case10±CA±23677February 26, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn September 28, 1990, Administrative Law JudgeRobert A. Gritta issued the attached decision. The Re-
spondent and the General Counsel filed exceptions and
supporting briefs, and the Respondent filed a brief op-
posing the General Counsel's exceptions. The General
Counsel filed a motion to strike the Respondent's an-
swering brief in part, and the Respondent filed a brief
opposing the General Counsel's motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied.1. The judge found, and we agree, that the Sep-tember 1988 speech by the Respondent's director of
administration and industrial relations, Roosevelt
Camp, violated Section 8(a)(1) of the Act. Camp testi-
fied that he read the speech verbatim from a written
text, which was submitted in record evidence as a Re-
spondent's exhibit. The pertinent portions of the text
relating to benefits and wages if the Union were to be
voted in state:Our present benefit package is for employees whoare not under union contract. The company cur-
rently provides medical, dental, optical, retire-
ment, and life insurance benefits without union
representation or union dues. Has the union prom-
ised you or your family a better benefit package?
Under the union all benefits would have to be ne-
gotiated, starting from zero. [Emphasis added.]Although the General Counsel's witnesses differover whether Camp read the speech or spoke extempo-
raneously,2the testimony of some of these witnessesas to what Camp said during the speech is not incon-
sistent with the text of the written speech that Camp
testified to reading. Specifically, witness Medra
Gorman Stanfield testified that: ``Well, I rememberhim saying that if the Union did come in, that every-body would start from zero. And I don't recall quite
understand that. I guessÐI guess salary wise, I don't
know.'' Another witness, Allen B. Johnson, testified:
``He was saying stuff like, when a union comes in
here that all wages and all our benefits would be null''
and later, ``The best I can remember, just about every-
thing, as far as benefits, and wages, and everything,
would have to be renegotiated. We would have to start
from, you know, the bottom.'' Further, witness Emory
Gregory Spears testified: ``That we would lose what
our wagesÐour wages and insurance now would go to
just flat zero, and the company and the Union would
have to negotiate on what we got per hour, and our in-
surance benefits'' and later, ``That it would start at
zero. All our insurance and wages would be wiped
completely out, and then they would start.''The standard for determining whether statements ofthis type violate Section 8(a)(1) of the Act is set out
in Taylor-Dunn Mfg. Co., 252 NLRB 799, 800 (1980),enfd. 810 F.2d 638 (9th Cir. 1982), as follows:It is well established that ``bargaining fromground zero'' or ``bargaining from scratch'' state-
ments by employer representatives violate Section
8(a)(1) of the Act if, in context, they reasonably
could be understood by employees as a threat of
loss of exisiting benefits and leave employees
with the impression that what they may ultimately
receive depends upon what the union can induce
the employer to restore. On the other hand, such
statements are not violative of the Act when other
communications make it clear that any reduction
in wages or benefits will occur only as a result of
the normal give and take of negotiations.3Applying this standard to the facts here, we find itclear from both the text of Camp's speech and the
General Counsel's witnesses' description of the speech
that statements indicating that benefits would start
from zero could reasonably have been understood as a
threat of loss of existing benefits. No other statements
regarding the normal give-and-take of collective-bar-
gaining negotiations were made by Camp. Accord-
ingly, we adopt the judge's finding that Camp's speech
violated Section 8(a)(1) of the Act.2. The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by discharging em-
ployee Mack Wood. He declined, however, to rec-
ommend that Wood be awarded reinstatement and
backpay, relying on certain postdischarge misconduct.
The General Counsel has excepted. We adopt the
judge's recommendation to deny reinstatement, al-
though we do so for different reasons, and we modify 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Wood believed that he knew that Sumlin was violating the termsof his probation for possession of marijuana by being in a bar.5Cf. American Navigation, 268 NLRB 426, 428 (1983); and AdArt, Inc., 280 NLRB 985, 987 (1986) (when a discriminatee inten-tionally conceals interim earnings in a backpay proceeding, the
Board balances its interest in protecting the intergrity of such a pro-
ceeding against its interest in remedying unfair labor practices)
(Member Stephens, concurring).6We overrule the dictum in D. V. Copying & Printing, 240 NLRB1276 fn. 2 (1979), to the extent that it suggests that interference with
the Board's processes (in that case, subordnation of perjury) alone,
without accompanying threats, not only warrants tolling of backpay
but also compels denial of reinstatement.7We do not rely on the Respondent's contentions, and its affida-vits proffered to the judge, concerning an alleged physical attack by
Wood on Sumlin following the hearing in this case, because there
has been no hearing on those allegations. See fn. 9, infra.8See, e.g., Fiber Glass Systems, 278 NLRB 1255, 1266 (1986)(threatening coworker with gun); NLRB v. Apico Inns of California,512 F.2d 1171 (9th Cir. 1975) (pattern of severe harassment of co-
workers and customers, including serious sexual harassment).9The Respondent's answering brief opposing the General Coun-sel's exceptions describes a motion to the judge to reopen the record
for the purpose of taking evidence regarding an alleged posthearing
exchange in which Wood allegedly physically assaulted Sumlin. The
Respondent contends that the judge erroneously refused to reopen
the hearing and to accept into evidence affidavits describing this ex-
change. The General Counsel has moved to strike in part any ref-
erences to this posthearing exchange.Because we have denied reinstatement and tolled backpay as ofthe date of Wood's prehearing threat to Sumlin, we find it unneces-
sary to pass on the General Counsel's motion because Wood's al-
leged posthearing misconduct would be immaterial to our decision
and remedy.his recommendation to deny all backpay. We grantbackpay to Wood, but toll it as of the date of his
postdischarge misconduct discussed below.Discriminatee Wood believed that employee Sumlin,a witness in the instant case, would give testimony that
was favorable to Wood's case against the Respondent.
The record shows that Sumlin's testimony related to
his knowledge of the Respondent's reprimand policy
and its application, and that this testimony was objec-
tively favorable to Wood. Wood, who had a reputation
for disruptive and violent conduct, threatened Sumlin
that he would report a violation of Sumlin's probation4if Sumlin changed his anticipated testimony at the
hearing. This threat occurred after Wood heard a
rumor that Sumlin was going to testify in a manner
that Wood believed to be untruthful about the policy
and its application and thus unfavorably to Wood. The
record also establishes that Sumlin took Wood's threat
seriously and, as the judge noted, Sumlin was ``visibly
shaken while testifying.''In assessing Wood's remarks, we agree with thejudge that threats to induce a witness to testify in a
certain way in a Board proceeding constitute serious
conduct. The integrity of the Board's judicial process
depends on witnesses telling the truth, as they see it,
without fear of reprisal or promise of reward. That in-
tegrity was compromised when Sumlin was threatened
with reprisal if he changed his anticipated testimony.
It makes no difference that Wood may have believed
that he was seeking to ensure true testimony as he saw
it. The essential point is that persons should not threat-en potential witnesses, even if it be in the name of en-suring supposedly truthful testimony. Sumlin, and any
other witness in a Board proceeding, should be free to
testify to the truth, without fear of reprisal, as they see
the truth. It is then the role of the judge and the Board
to determine whether the testimony is true or false.In the instant case, unlike the judge, we find thatWood should receive backpay, but that it should be
tolled as of the date of his threat to Sumlin. In so find-
ing, we note that this remedy strikes a balance between
the competing and equally important interests of pro-
tecting the Board's judicial processes and remedying
unfair labor practices.5Denying backpay after the dateof the threat protects the integrity of the Board's proc-
esses by providing that those who abuse the process
cannot turn around and use the process to reap a full
remedy. Granting backpay until that date also ensures
that a respondent's unlawful discrimination does notgo unremedied. Therefore, we hold that a discriminateewho interferes with the Board's processes by attempt-
ing to influence and manipulate a witness in a Board
proceeding will forfeit his right to backpay beyond the
date of the impermissible interference.Although such interference with the Board's proc-esses warrants the tolling of backpay rights, it does not
alone warrant the denial of reinstatement.6Here, how-ever, Wood not only attempted to manipulate Sumlin'stestimony, he also accompanied that interference with
a blatant threat of specific consequences to Sumlin's
well-being, i.e., the threat to lodge an accusation with
authorities that could threaten Sumlin's continuing pro-
bation. This threat from an employee like Wood, who
had a reputation in the workplace as a violent and dis-
ruptive person,7was of a nature likely to produce incoworker Sumlin a continuing fear that any workplace
disputes with Wood might result in a revival and pos-
sible implementation of the threat. In the unique cir-
cumstances of this case, we agree with the Respond-
ent's contentions concerning Wood's fitness for return
to the workplace and find that the potential for serious
disruption warrants denying him reinstatement.8Accordingly, we will toll Wood's backpay as of thedate of his attempts to interfere with Sumlin's antici-
pated testimony at the hearing and will deny him rein-
statement in order to eradicate any lingering effects of
his threats to Sumlin.9AMENDEDREMEDYWe will order the Respondent to make whole MackWood for any loss of earnings and other benefits suf-
fered as a result of the discrimination practiced against
him, to be tolled as of the date of his threat to Gary 395LEAR-SIEGLER MANAGEMENT SERVICE1All dates are in 1988 unless otherwise specified.Sumlin, such amounts to be computed in the mannerprescribed in F. W. Woolworth Co., 90 NLRB 289(1950), and interest to be computed in the manner set
forth in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Lear-
Siegler Management Service Corporation, a wholly
owned subsidiary of Aerospace Products Holding
Corp., Warner Robins, Georgia, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Insert the following as paragraph 2(a) and reletterthe subsequent paragraphs.``(a) Make whole Mack Wood for any loss of earn-ings he may have suffered as a result of the Respond-
ent's discriminatory discharge, tolled from the date of
his threat to Gary Sumlin, such amounts to be com-
puted in the manner prescribed in F. W. WoolworthCo., 90 NLRB 289 (1950), with interest to be com-puted as set forth in New Horizons for the Retarded,283 NLRB 1173 (1987).''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten any employees with eco-nomic reprisals because they engage in union activi-
ties.WEWILLNOT
threaten any employees with dis-charge because they engage in union activities.WEWILLNOT
discharge employees for engaging inunion activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole Mack Wood for any loss ofpay he may have suffered by reason of the discrimina-
tion against him, tolled from the date of his threat to
Gary Sumlin.WEWILL
notify him that we have removed from ourfiles any reference to his discharge and that the dis-
charge will not be used against him in any way.LEAR-SIEGLERMANAGEMENTSERVICECORPORATION, AWHOLLYOWNEDSUB
-SIDIARYOF
AEROSPACEPRODUCTSHOLDINGCORP.J. Howard Trimble, Esq., for the General Counsel.W. Melvin Hass III, Esq. (Haynsworth, Baldwin, Miles, John-son & Harper), of Macon, Georgia, for the Respondent.DECISIONSTATEMENTOFTHE
CASEROBERTA. GRITTA, Administrative Law Judge. This casewas tried before me on January 12 and 13, 1989, in Warner
Robins, Georgia, based on a charge filed by Teamsters Local
Union 528 (the Union) on September 22, 1988, and a com-
plaint issued by the Regional Director for Region 10 of the
National Labor Relations Board on November 3, 1988.1The complaint alleged that Lear-Siegler, Inc. (Respondentor Lear) violated Section 8(a)(1) and (3) of the Act by threat-
ening employees with economic reprisals for joining or as-
sisting the Union and discharged an employee because of his
membership in the Union. Respondent's timely answer de-
nied the commission of any unfair labor practices.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence,
and to argue orally. Briefs were submitted by General Coun-
sel and Respondent. Both briefs were duly considered.On the entire record in this case and from my observationof the witnesses and their demeanor on the witness stand,
and on substantive, reliable evidence considered along with
the consistency and inherent probability of testimony, I make
the followingFINDINGSOF
FACTI. JURISDICTIONANDSTATUSOFLABOR
ORGANIZATIONÐPRELIMINARYCONCLUSIONSOFLAW
The complaint alleges, Respondent admits, and I findLear-Siegler, Inc. is a Delaware corporation engaged in the
handling and delivery of freight on the Warner Robins Air
Force Base in Warner Robins, Georgia. Jurisdiction is not in
issue. Lear-Siegler, Inc., in the past 12 months, in the course
and conduct of its business operations, purchased and re-
ceived at its Warner Robins Air Force Base facility goods
and materials valued in excess of $50,000 directly from sup-
pliers located outside the State of Georgia. I conclude and 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
find that Lear-Siegler, Inc. is an employer engaged in com-merce and in operations affecting commerce within the
meaning of Section 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I concludeand find that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. FOREGROUNDThe hearing in this matter closed January 13, 1989. Afterthe hearing was closed Respondent, on February 7, 1989,
filed a motion to reopen the record for the purpose of offer-
ing testimony of events occurring on January 25, 1989, fol-
lowing the representation election at the facility. Specifically,
Respondent's concern was the posthearing conduct of the al-
leged discriminatee Wood.On March 6, 1989, I denied Respondent's motion to re-open. Respondent's brief filed March 20, 1989, contained af-
fidavits supporting the events of January 25, 1989, and a mo-
tion for reconsideration of the posthearing conduct of Wood.I reaffirm my prior ruling denying Respondent's proffer ofthe evidence of the posthearing conduct and I shall not con-
sider the affidavits attached to the brief.Respondent's original motion and my order are receivedinto the record as Court's Exhibits 1 and 2, respectively.III. ALLEGEDUNFAIRLABORPRACTICES
Gary D. Sumlin testified he was employed by Lear in De-cember 1984 as a shipping clerk. He is now a tractor-trailer
operator in the shipping department. In July 1987, he re-
ceived a reprimand for a verbal assault on Harrelson, another
employee in the shipping department. The two had engaged
in a fist-fight on the loading deck.Sumlin understands the reprimand policy explained in theemployee handbook. Class ``B'' reprimands stay on your
record for 6 months and class ``A'' reprimands stay on your
record for 1 year. Sumlin recalled that in 1987 Todd
Bookout and Lee Smith both received class A reprimands for
stealing company gas for Bookout's car and was of the opin-
ion that Smith's reprimand was removed from the company
record. At the time of the incident, Bookout was a shipping
clerk and Smith was leadman on the night shift.The union campaign began in mid-August 1988 and therewas a company meeting in September chaired by Vice Presi-
dent Brad Smith. After the meeting Sumlin heard Bookout,
Lee Smith, and Butch Johnson talking about the Union.
Bookout and Johnson were saying they were going to ``whip
somebody's ass'' if the Union tried to come in and whoever
threw the first punch they were going to get their punches
in also.Sumlin knows Butch Johnson gets along well with super-visors but not with other employees. Johnson is prone to tell
supervisors about what goes on at work such as the verbal
assault Sumlin received the reprimand for. Johnson told
Sumlin that he would tell Manager Loyd of the incident and
he did.On cross-examination Sumlin revealed that 2 weeks beforethe hearing Mack Wood called saying it was rumored that
Sumlin would not testify in Wood's behalf. Wood told
Sumlin if he testified against him rather than for him, Wood
would contact Sumlin's probation officer and named who the
probation officer was. Sumlin is on probation for possessionof marijuana. Sumlin asked Wood how he got the name ofthe probation officer and Wood simply said, ``I got it.''Sumlin was concerned that Wood might tell the probation of-
ficer that Sumlin was in Mollie's Bar the night of the com-
pany meeting about the Union in September. Sumlin's pres-
ence in a bar would violate his probation. Sumlin did not see
Mack Wood or Allen Johnson in the bar but he did see em-
ployee Gary Carroll. Sumlin had talked to Wood earlier at
the company party. The next time he saw or talked to Wood
was the following Monday in the company parking lot after
Wood was discharged.Mack A. Wood Jr. testified he has worked for Lear for 4years and was discharged Monday, September 26, 1988, by
notice of a class A reprimand, citing threatening phone calls
to three coemployees.Wood worked in receiving, processing materials as it cameoff the trucks. He was supervised by Neil Brack a retired Air
Force enlisted man. Randy Benton as head of the shipping
department supervised both receiving and shipping.In May 1987 Wood received a class B reprimand for re-porting to work in a tanktop shirt and was sent home to
change. Wood did not report back to work that day. Wood
was disciplined with 2 days' suspension as a result of the in-
cident. He felt it was unfair because two other employees,
Billy Arnett and Salina Roland, also wore tanktops the same
day. Wood complained that he was sent home and rep-
rimanded whereas the other two employees were not dis-
ciplined at all. Manager Loyd told Wood that he was sent
home to change because he lived on the base (Wood's wife
is an Air Force person) but the other employees lived too
distant off the base. As far as Wood knew his reprimand was
never expunged from his record, although class B reprimands
can be removed after 6 months. Wood also stated that the
wearing of tanktops by men and women is an on again, off
again, proposition. Currently employees can wear tanktops
according to the dress code. In fact, at the time of his rep-
rimand the posted dress code had tanktops marked through
as if to remove them from the prohibited list of dress. Wood
thought that nobody gets a class A reprimand, they just get
fired. However, he knew that Lee Smith and Todd Bookout
got a reprimand for stealing company gas rather than a dis-
charge. Later Wood heard that Smith's and Bookout's rep-
rimands had been removed from their records and he com-
plained to management wanting his reprimand to be re-
moved. His complaint went all the way to corporate in Okla-
homa City, but they refused to remove Wood's reprimand in
spite of the fact that Smith's and Bookout's had been re-
moved.In August 1988, Brad Smith came from corporate to thesite to talk to all employees. Wood spoke to him asking
about the removal of his reprimand. Smith told Wood that
removing Lee Smith's and Todd Bookout's reprimands was
a mistake. Smith added that it was his policy never to re-
move any reprimand, but Wood did not have to worry about
his class B reprimand because it would not count against
him.Following failure of satisfaction on the reprimand Wood,during August, contacted Skinner of the Teamsters Union
and set up a meeting. Wood and four other employees met
with Skinner at the Holiday Inn. Wood and three others
signed a union card that night and got cards to solicit em-
ployee signatures at work. During the campaign the Union
handbilled employees several times. In late August, Wood 397LEAR-SIEGLER MANAGEMENT SERVICEdistributed a union handbill among the employees that ex-plained what supervisors could and could not do. At this
time while distributing in the breakroom, Wood joked with
Brack telling him what he could and could not do as a super-
visor. From the beginning, Brack talked against the Union at
work and on the golf course. After break Brack told Wood
the employees were ``FÐking up;'' going to cause problems;
that Lear would lose the contract; that Lear would pull out;
Lear would not deal with the ``fÐking union'' and everyone
will be without jobs. Brack said Wood was stupid. Woodsaid he did not believe a big company like Lear would pull
out just because a union came in. Brack just repeated that
Wood was ``fÐking up.'' For several weeks each time
Brack and Wood played golf the union subject came up and
Brack repeated the same tune.On Friday during the campaign Butch Johnson came up toWood, stood in his face, and said, ``any time.'' Wood knew
what Johnson meant because there were rumors that Johnson
was going to ``kick the ass of anyone in favor of the
Union.'' Wood told Johnson, ``Today would be a good
day.'' Two employees, Greg Spears and Mike Fowler, heard
what Johnson said. Two other employees, Simms and Arnett,
later told Wood that Johnson intended to fight Wood that
afternoon after work. That afternoon as Wood was leaving
work with his wife, Johnson hollered at them. Wood drove
to where Johnson was and Johnson said he was going to kick
Wood's ass, there was not going to be a union at Lear.
Wood told Johnson, ``Butch you can't beat my ass and you
know it.'' Wood left and did not return. Wood's leadperson,
Phyllis Brantley, saw what transpired and told Wood to re-
port it to Loyd but Wood figured it would do no good to
report any conduct of Butch Johnson to Loyd. Brantley later
told Wood that she reported the incident to Brack.Later in September, Ken Waits came to the facility fromcorporate. Loyd told Wood to talk to Waits and he could
learn why his reprimand would not be removed. Although
Wood had already talked to Waits' boss, Brad Smith, he did
go to see Waits on Wednesday, September 21, 1988. Waits
was hostile toward Wood and the two argued back and forth.
Waits finally said, ``When all of this shit is over with, I'm
going to fire your ass.'' Wood asked, ``What do you
mean?,'' but Waits said nothing more. Wood thought that
Waits was referring to the Union.The following day, Thursday, Rosie Camp, from cor-porate, gave a speech to all employees in the breakroom.
Camp did not speak from a prepared text. He talked about
the Union for about 30 minutes. He said for the past 25
years all the Teamsters presidents had gone to jail. Camp
said the Company would have to negotiate but they could ne-
gotiate and negotiate and negotiate. They did not have to
agree to any contract from any union. What happens is
wages go down to zero. The wages could then go up or they
could go down but he could guarantee they would not go up.
The Company was paying as much money as they could pay.
They are not going to pay anymore. There would be no more
benefits. A question was asked about sick leave days. Camp
said there is no sick leave days. The Company does not pay
that. He said if a strike occurred all employees would be re-
placed. Some might get jobs back, but some employees
would not. Lee Smith asked Camp if because Lear's facility
is located on a Federal reservation do the employees have tojoin the Union if it is voted in. Camp replied, ``yes'' the em-ployees would have to join.On that same day the Company announced they weregoing to have a bar party at the Downtowner Inn from 4 to
7 p.m. for all employees. The day receiving employees got
off at 4:30 p.m. that day but the Company let those who
wanted to, leave early for the party. Wood left early to attend
the party. All day-shift employees and management attended.
The night shift came in about 6:30 or 7 p.m. which is their
suppertime. Bookout, Lee Smith, and Butch Johnson from
nights came in. Wood did not talk to Bookout, Smith, orButch Johnson while at the party. He stayed until they closed
at 8 p.m. then he and Allen Johnson went to Mollie's lounge.
The two drank beer and shot pool. Wood did not see Sumlin
in the lounge. Neither Wood nor Johnson made any phone
calls from the lounge. Until they left about 11 p.m. they only
drank beer and shoot pool. When they left Mollie's lounge
they went to Billy Carroll's house to see why he did not
come to the company party. They both visited with Carroll
for about a half hour and Wood was home by 11:45 p.m.
Neither Wood nor Johnson made any phone calls from
Carroll's house.The next day, Friday, Wood called in sick from too manybeers the night before. There is no weekend shifts so Wood's
next workday was Monday. Wood reported for work Monday
about 7 a.m. Brack told him to see Loyd in the office. Wood
went to Loyd's office and when he walked in Loyd told him
he was terminated as of September 23. Wood asked what he
was terminated for and Loyd told him to read the reprimand
which he handed to Wood. Wood read the reprimand and
told Loyd, ``This is bull, who the hell am I supposed to have
threatened.'' Loyd said, ``I'm not going to tell you now.
When the appropriate time comes, I'll let you know then.''
Loyd then told Wood to sign the reprimand but he refused
to sign. Loyd told Wood to leave the building and not to
come back. As Wood was leaving Loyd's office Brack came
in with Wood's personal things and accompanied Wood to
the outside. Once outside Brack told Wood that he had not
known anything about the termination. Brack said, ``The rea-
son you are getting fired is because of the Union. You are
involved with that damn Union, I told you.'' Wood agreed
with Brack and went on home.That night at 10 p.m., while watching Monday night foot-ball, Wood received a phone call from Butch Johnson. Butch
started laughing and asked Wood what he thought about his
union now. Wood told Butch he did not think it was funny
and told Butch he would ``kick his ass'' over it. Bookout ap-
parently was also on the phone because he told Wood,
``You'll have to kick my ass too.'' Wood said that can be
arranged too and hung up. Wood had told his wife to listen
in on the extension phone and she did so. Although Wood
did not know where Johnson and Bookout called from, they
both work the night shift at Lear. Tuesday morning Wood
called Loyd and reported the late night call from Johnson
and Bookout. He told Loyd he did not appreciate their humor
about his losing his job. Loyd said, ``Okay Mack, I'll tell
them not to be calling no more while they are at work.'' On
Saturday Wood played cards with a group including Brack.
During the game Brack told Wood that he did not believe
any phone calls were made and he did not think the Com-
pany would fire anyone over such phone calls anyway. Brack 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
said if Wood had not gotten involved with the Union hewould not have been fired.Wood had prior involvement with a union in late 1987 orearly 1988. He received a phone call from some union rep-
resentative who had gotten Wood's name from another Lear
employee. The union man suggested that Wood was capable
of organizing the employees. Wood told the caller that he
would survey the employees for any interest in a union but
he was still mystified that his name was used. He reported
the incident to Brack that night by phone. The next morning
Brack took Wood to the company offices. Wood related the
incident to Loyd and other management people and gave
them the name and phone number of the union man. Man-
agement cautioned Wood not to say anything just yet and
they would tell Wood what to say when the union man
called again. Later, management told Wood to tell the union
man anything he wanted to. When the union man called
again Wood told him the employees were not interested.
There were no more phone calls. Wood informed Brack of
the substance of the final phone call.On cross-examination, Wood acknowledged that his affi-davit does not contain the fact that his wife listened to the
September 26, 1988 phone call from Butch Johnson. How-
ever, Wood did state that he told the Board agent that his
wife had heard the phone conversation.Wood also acknowledged that Brack spoke to him aboutemployees stealing bowling balls and selling them after Mike
Mercer had informed management that Wood, Brack, and
Mike Fowler were engaged in the stealing. However, no
management official from the front office ever questioned
Wood about any incident of stealing. Board Agent Miller did
tell Wood during investigation of the case that Ken Waits
told her the reason Wood's class B reprimand on dress code
was not removed from his file was the stealing accusation
initiated by Mike Mercer. Further, Wood had received a
counseling session from Loyd prior to his class B reprimand
for cursing another employee during worktime in the facility.Wood denied any coercive statements to Gary Sumlinabout testifying for or against Wood in the instant case.
Wood did admit that he was prohibited from using the base
bowling alley for a year because he hit a patron in the bowl-
ing alley.Medra Gorman Stanfield testified she had worked for Learfor 4-1/2 years. She is in the quality control department and
works alongside the warehouse employees in both shipping
and receiving. On the Tuesday or Wednesday prior to
Wood's discharge, Stanfield heard Butch Johnson say,
``Somebody is fixing to get fired, and it's not just one.'' She
recalled seeing Wood come out of Waits' office the day the
employees were called in to talk to Waits. When Wood came
out he was shaking and real upset and would not talk to any-
one.Stanfield was present when Camp spoke to all employees.He stood as he spoke and did not use a podium. Camp did
not have anything in his hands as he spoke or as he gestured
with his hands during the speech. She recalled Camp saying
if the Union did come in, that everybody would start from
zero. Salaries could go up or go down but Camp said they
would not go up. Camp said they could negotiate and some-
times it took 6 years.Allen B. Johnson testified he is now employed in civilservice but he previously worked for Lear from March 1987until November 16, 1988. Johnson recalled the week in Sep-tember when Waits and Camp were at the facility when he
attended the speech given by Camp. Camp spoke to all theemployees in the break room giving all the negative aspects
of a union and how it would hurt Lear. He said every presi-
dent of the Teamsters for the last 25 years were imprisoned.
Camp said when a union comes in all wages and benefits
would be null and everything would go into negotiations.
The wages could be negotiated up or down. If there was a
strike the employees could be replaced.Later that day, the Company had a party for employees atthe Downtowner. Johnson arrived about 5:30 p.m. and stayed
until it was over. At the party Johnson saw Lee Smith, Todd
Bookout, and Butch Johnson who arrived later because they
were on duty at the warehouse until 11 p.m. He did not
speak to them other than to say hello. He and Wood then
went to Mollie's lounge in Johnson's car. They drank a few
beers and shot pool. Except for individual trips to the rest-
room the two were together all the time at the lounge. John-
son did not make any telephone calls from the lounge and
he did not see or hear Wood make any phone calls. Both
Johnson and Wood left the lounge about 11 p.m. and went
to Billy Carroll's house to chat with him. While at Billy
Carroll's house neither Johnson nor Wood made any tele-
phone calls. After talking for awhile Johnson took Wood
home. The next day at work Johnson was called into Loyd's
office and either Waits or Camp was in the office also. Loyd
asked Johnson if he had called the facility the night before
to speak to Butch Johnson. He told Loyd he did not call and
did not know anything about it. Loyd asked if he was with
anyone the night before who made any phone calls to the fa-
cility. Johnson replied that he was not and asked Loyd who
made any such accusations. Loyd would not disclose his
source, he just said he had heard some things and wanted to
question Johnson about them. Loyd did not mention the cir-
cumstances again.Emory Gregory Spears testified he has worked at Lear for4 years. He is a forklift operator and supervised by Neil
Brack. During the union campaign in early September.
Spears had a conversation about the Union with Brack.
Spears was working on the dock and the Union was being
discussed. Brack said, ``Lear-Siegler would not put up with
that bullshit, that they didn't have to, and they didn't have
to deal with the union. They would just, you know, give the
contract up.''A week later Gary Carroll, Billy Carroll, Terry Dunlap,Mack Wood, Neil Brack, and Spears were in the breakroom
talking about the Union. Wood passed union leaflets to them
and told them how much better it would be if the employees
went union.Spears, James Pauldo, Terry Dunlap, and Wayne Spiveylived a long way from the facility. The day of the company
party the four asked Camp if he could tell them early what
he was going to say at the party so the employees would not
have to come back that night. Camp spoke to the four in
Loyd's office. The four testified, ``Camp had a paper in front
of him which he read from and then explained to us what
he had read. He talked about the bad points of the Teamsters
union and negotiations.'' Camp said the Company did not
have to agree to anything. They could go on negotiating and
never come to a settlement. Camp said wages and insurance
would go to nothing and the Company and the Union would 399LEAR-SIEGLER MANAGEMENT SERVICEstart over. The Union would have to negotiate on what theemployees got per hour and on insurance benefits.Spears recalled that in the past employees have threatenedone another and been disciplined with reprimands but none
have been discharged.Michael Wayne Fowler testified he has worked at Lear for4 years in the receiving department under the supervision of
Brack. During the union campaign, in mid-October, Fowler
was on the receiving dock with Brack. Brack said if Wood
had not been involved with the Union he would not have
been fired. Brack added, if he had his way, he would fire
a couple of people, and all of this union mess would be over
with.Fowler stated that there are two phones in the receivingoffice and one in the shipping office. All three phones are
on the same line. The offices are about 100 yards apart.Fowler has received two reprimands since he has workedat Lear. The first was a class B for using foul language to-
wards a female employee. He got the second class B in June
1988 for cursing Butch Johnson, for carrying a forklift, with
another forklift, and for leaving work early one day. Fowler
was suspended for 3 days' without pay on the second. Nei-
ther reprimand was removed from his record although he had
requested removal of the first before he got the second.Susan Viola Wood testified she is in the Air Force andmarried to Mack Wood. They live in base housing at Warner
Robins Air Force Base. Mack was discharged on a Monday.
That night about 10 p.m. he answered the phone. After 10±
15 seconds he tapped Susan on the leg and told her to get
on the other phone. Susan testified, ``I went to the phone in
our son's room.'' As she picked up the extension she heard
laughter on the other end. Then the caller, who she recog-
nized to be Butch Johnson, asked what Mack thought about
the Union now and laughed some more. ``Mack told him it
was not very funny and told him not to call our house any-
more. Mack told Butch he would kick his ass if he kept call-
ing the house.'' Susan Wood heard another voice on the
phone but she did not recognize it. The unknown voice told
Mack, ``Well, you would have mine to kick, too.'' Susan
Wood then put the phone down and went into the other room
to tell Mack to hang up the phone but he had already done
so.On Thursday of the week Mack Wood was discharged,Neil Brack called Susan Wood at the base hospital where she
works. Brack said he was calling to make sure his friendship
with her and Mack was intact and to check how Mack was
doing. Susan Wood said under the circumstances Mack was
doing fine. She then asked Brack why Mack had been fired.
Brack told Susan Wood that Mack was supposed to have
called the facility and threatened some employees. Brack
added, ``But between just me and you, if he had stayed out
of that damn union, he would have never gotten fired.''Billy R. Carroll testified he worked at Lear from Februaryto September 1988 as a forklift operator. Presently, he is em-
ployed by civil service on the base and retired from the Air
Force.Carroll recalls the day of the company party at theDowntowner in September 1988, although he did not attend.
He knows Mack Wood and Allen Johnson and is friendly
with both. Carroll was visited by Wood and Allen later in
the evening around 10 p.m. Both were acting inebriated and
talked about a lot of things. Wood said he had called theshipping section at Lear several times mentioning severalnames of employees he spoke to. Carroll only recalled Lee
Smith's name. Wood said he was``FÐking with them.''Johnson said very little since he was in no shape to mention
anything. The next day at work Carroll was talking with
Brack. Brack said, ``Guess what Mack Wood did last
night?'' Carroll asked what and Brack said, ``He called the
shipping section and was harassing those guys, and doing all
kind of things.'' Carroll replied, ``Yeah, he mentioned that
last night. He came to my house last night, and he mentioned
that.''Ray Austin Martin testified he was employed by Lear inJune 1988. He recalled the union campaign of September
1988 and an afternoon meeting in the receiving office
chaired by Supervisor Brack. Wood, Fowler, and Spears
were also present along with the other receiving employees.
Brack said there will be a vote to decide how much interest
there is among employees for a union. He stated that he did
not want anyone talking union during duty hours but em-
ployees are free to talk union on breaktime, lunchtime, or
after work. Someone asked about benefits and Brack said, ``I
don't know. I guess they are going to be negotiated.'' Brack
did not say the Company would not deal with the Union.
Brack did not say the Company would lose its contract with
the government because of the Union.James Pauldo Jr. testified he has worked for Lear for 4years in the receiving department as a forklift operator.
Pauldo recalled the September meeting he, Spears, Dunlap,
and Wayne Spires attended with Rosie Camp in Loyd's of-
fice. They met about a week before the company party at the
Downtowner. Camp had scheduled a night meeting with all
employees, which the four were unable to attend because of
carpooling, so he saw them separately. When Camp met with
the four employees, he said he was going to read from a pre-
pared paper and that is what he did. No questions were asked
by the four employees. As Camp read, he would lift his eyes
away from the paper while he was talking. The entire meet-
ing lasted about 15 minutes. Camp did not say wages would
go to zero or nothing. He said the insurance was subject to
change and that the Company would negotiate with the
Union. Pauldo did not recall Camp saying the Company
would negotiate and negotiate and negotiate but did recall the
statement that Teamsters presidents for 25 years have gone
to prison.Benny Floyd McGee Jr. testified he had worked at Lear4 years and was present at the meeting of all employees
where Camp spoke about the Union in September 1988.
Camp had papers before him which he said was his guide-
line. Camp said the Union and the Company will negotiate
if the Union comes in. He explained that things go down and
could work up. Camp said employees could possibly benefit
from a union in terms of pay and other benefits but that was
not absolute. McGee did not remember Camp saying, ``We
are a government contractor on a fixed price contract, which
is a given wage determination once each year. We don't
have the luxury of raising the cost of our product to the pub-
lic.'' McGee assumed Camp followed his notes when giving
the speech albeit McGee did not read the notes to compare
them to what Camp said.Roosevelt F. Camp testified he is retired from the AirForce and has worked for Lear about 12 years as director of
administration and industrial relations. In September 1988, he 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
came to the Lear facility in Warner Robins and gave aspeech to all employees in the afternoon and earlier in the
day to four employees in Loyd's office. On both occasions,
before the speech he told employees that he was going to
read verbatim from a prepared text so there would be no
misunderstanding about what he said, then or later. Camp
presented the written original copy of the speech he gave.The first speech was given to four employees who had atransportation problem and Camp agreed to see them in
Loyd's office. Camp read the speech and pursuant to the last
paragraph asked if there were any questions. No questions
were asked and the four left to go home.The second speech was given to the remaining employeesof the facility in the breakroom. Camp again read the speech
and asked if there were any questions. The first question
was, ``If the union wins the election, at the time they win,
will the benefits of the employees be stopped at that point.''
Camp answered, ``No, the benefits and the pay that you pres-
ently have now will not be interrupted, or changed, until
such time as the union negotiates whatever benefits and pay
you get in the collective bargaining.'' Camp recalled that this
question was raised by Supervisor Neil Brack. The second
question was, ``After the union comes in, are our jobs guar-
anteed?'' Camp answered, ``No, your jobs, having the union
does not guarantee your jobs any more than your jobs are
guaranteed with LSI [Lear].'' Camp recalled that this ques-
tion was raised by ``Lisa.'' There were no further questions
and the meeting ended. Camp stated that he gave the speech
verbatim without adding or deleting any words, other than
his introduction telling employees he would read it verbatim.Camp explained that he wrote the speech and rewrote itin Oklahoma City before coming to the Warner Robins facil-
ity. The ink changes he also made before arriving at the fa-
cility and decided not to have it retyped.In preparation for the union campaign, Camp sent all su-pervisors literature entitled, ``Do's and Don't's of super-
visory personnel during an organization campaign.'' In addi-
tion, Camp sent a letter to all employees explaining the
Company's position. No other literature or information was
distributed to supervisors or employees.Neil O. Brack testified he has worked for Lear since De-cember 1984 and was receiving foreman for 4 years. He is
presently shipping foreman. Brack denied seeing Wood with
union leaflets at work and generally denied the allegations in
the complaint. Brack did recall a conversation with Wood as
they walked outside the building after Wood was terminated.
Brack asked Wood what happened and Wood said, ``They
fired me.'' Brack asked, ``Why'' and Wood showed him the
reprimand citing the three phone calls. Brack told Wood,
``Well, maybe you fÐked up.'' Nothing else was said. The
subject of the Union was not mentioned. Brack denied talk-
ing to Fowler in October about Wood's termination. Brack
did discuss the union in general terms with Wood while the
two played golf but he could not recall any specifies of the
conversations. Brack also talked to Wood about the Union at
work during the union campaign but could not recall any
statements he made about the Union. Although Brack could
not recall any particular conversations at work he did tell
Wood in his opinion the Union could not benefit employees
at Lear. Brack also told Wood if he felt the union could do
them any good that would be all right with him. Several em-
ployees asked Brack what would happen if the Union camein and Brack told them wages and benefits would be nego-tiated between Lear and the Union. Brack had no previous
experience with unions so he did not really know how any-
thing worked. Brack is a retired Air Force enlisted man with
30 years' service. However, Brack may have mentioned to
Wood that he did not know of any contracts that Lear had
that would unionize but he never told Wood that the Union
would cause Lear to lose its contract with the government.
Several employees in a group of about six asked Brack why
there were no raises and Brack told them the contract has a
set hourly wage and employees wages and benefits are paid
from the set amount. He used a hypothetical 10-hour contract
wage to explain an hourly working wage of $8.15 an hour
and $1.85 an hour for benefits, insurance, and fringes. Brack
told the employees that insurance alone was worth about $2
an hour.Shortly after Wood was fired Brack was talking to BillyCarroll in the warehouse about Wood's discharge. Brack said
Wood had allegedly made three phone calls to the employees
in shipping although Wood denied making any calls. Carroll
replied that Wood came over to his house and said he did
make the phone calls. Brack felt that Carroll's statement was
in confidence and did not tell management until the attorney
was preparing for trial.On cross-examination, Brack admitted that a statement inhis affidavit was false because he did have numerous con-
versations with Wood about the Union at work and after
work. Brack denied, however, that he knew Wood favored
the Union although there were rumors that Wood was in-
volved with the Union. Brack thought Wood favored the
Union but he did not know for sure. With regard to con-
versations with employees about the Union Brack testified on
redirect:Q. Did you know whether or not it was improper foryou to have conversations with Wood concerning the
Union?A. No Sir.
Q. Did you know whether it was, or was not?
A. I didn't know whether it was or wasn't.
Q. When you made the [referring to the affidavit tothe Board agent].A. Well, at that time, I did.
Q. At that time?
A. Yes Sir. At that day, when I made that there, Iknew it was. [Again referring to the affidavit].Q. You ....A. That I should not haveÐI could have conversa-tions with him about the union, but I couldn'tÐthere
were certain things that I couldn't say. You know, I
could talk to him about the union, but I couldn'tÐthere
were certain things that I couldn't say.As a result of the supervisory literature Brack got a weekbefore Wood was discharged he did tell employees they
could lose their jobs if they distributed union leaflets, or got
union cards signed on company time. Brack made the same
statement to Guy Harrison, stepfather of A. J. Johnson, anemployee under Brack's supervision. Brack denied telling
Harrison that Johnson could be fired for involving himself
with the union.Although Brack has not issued any class A reprimands toemployees for threatening other employees or for stealing 401LEAR-SIEGLER MANAGEMENT SERVICEcompany gas he is aware that some employees have receivedsuch reprimands. He is also aware that none of the culpable
employees were discharged for their acts but he was unsure
whether the reprimands were later removed from the employ-
ees files.Brack did not recall asking any questions during thespeech Camp gave to all employees in September 1988.
Brack testified:Q. Do you recall asking a question when Mr. Campmade a speech to employees there on probably, Thurs-
day, September the 22nd, when Mr. Waits and Mr.
Camp were here because of the union campaign?A. Sir, I do not remember asking a question. If theytold me I asked a question, then I don't know what it
was.Q. They told youÐwho told you, you asked one?
A. Mr. Camp said that I asked a question, and Idon't remember what I asked him.Q. You don't remember asking a question?
A. No, Sir.Brack stated that the usual language in the warehouse canbe vulgar or raunchy just as any other workplace. Although
he did not have first-hand knowledge, Brack knew there was
hard feelings between Wood and the night-shift shipping em-
ployees, Butch Johnson, Todd Bookout, and Lee Smith.
Brack acknowledged that a pay phone exist in the warehouse
close to the shipping area and it's available to all employees
at all times.Francis Lee Smith testified he worked 4 years with Lear,leaving November 1988 for civil service with the Air Force.
Smith recalled the evening of September 22, 1988, while
working in shipping at Lear. The other night-shift employees
were Butch Johnson and Todd Bookout. About 9 or 10 p.m.
a phone call was taken by Butch Johnson. After the call,
Butch told Smith and Bookout they would not believe what
Allen Johnson had just told him. Allen Johnson had just said
that if Butch wanted to fight Mack Wood this was the best
night to do it. On hearing this Butch hung up the phone.
About 5 minutes later another call came in and Butch an-
swered with Smith listening in. The caller was Mack Wood.
Wood told Butch he would meet him anywhere and Butch
said, ``No.'' Smith hung up the phone. Twenty to thirty min-
utes later, the phone rang again and Butch answered. It was
Wood calling again. Smith took the phone from Butch and
asked Wood to turn down the music. Wood said it was not
a radio it was a band and ``I can't turn it down.'' Wood said
that Butch had hurt his pride out in the company parking lot
and that's all a man has in this world, is his pride. Wood
said that Smith and Bookout could accompany Butch to en-
sure there was no knives or guns, just a clean fight. Smith
told Wood he was being put in a bad situation because he
would have to say something about the phone calls. Wood
said he did not care if Smith told Loyd because even if he
was fired it is a matter of a man's pride. Wood told Smith
if he had a problem with Wood's suggestion he could take
Butch Johnson's place. Bookout reported to Smith that Wood
called another time and asked Bookout, ``Don't you want
some of me, too.'' Bookout answered, ``No'' and hung up.Smith attempted to report the phone calls immediately toLoyd but was unable to reach him until later in the evening.The following day Smith gave a statement to Loyd reportingthe substance of the phone calls.Smith stated that on the night of September 26, 1988, hewas using the only phone in the shipping department about
9:50 p.m. He was talking to his wife who had just returned
from a trip to Alabama. While he was talking, Butch Johnson
and Todd Bookout were present with him in the shipping of-
fice and neither of them made any phone calls to Mack
Wood.On cross-examination, Smith acknowledged that he knewButch Johnson and Wood had a confrontation in the parking
lot a few days before the company party and the phone calls.
Smith and several employees were in the shipping office
talking. Jerry Harrelson was present and afterwards Harrelson
told Wood that the shipping employees want to ``kick the
butt'' of anyone who favors the Union. Smith said the ship-
ping employees had not said what Harrelson related. Later
Butch Johnson ``called out'' Wood as Wood was leaving
work with his wife and child. Butch Johnson told Smith of
the incident the next day.Jerry L. Johnson (Butch) testified he has been employedby Lear for 4 years. Johnson worked nights in shipping usu-
ally 2:25 to 11:10 p.m. Tuesday, September 20, Johnson
knew there was a rumor in the warehouse that he had said
he would kick anybody's ass that joined the Union. That day
Wood asked Butch if he had made such a statement. Butch
told Wood he had not made the statement but told Wood that
if forced into something he did not want any part of he
would try to do something about it. Wood said, ``Anytime
you want to kick my ass, you just let me know.'' Later that
day after further discussion Butch Johnson and Wood agreed
to meet in the parking lot after work. Johnson waited in the
parking lot but Wood opted to take his wife and kids home.
Johnson told Wood he would wait for him to come back.On September 22, 1988, about 9:30 p.m. Butch answeredthe shipping phone. It was Allen Johnson calling. A. Johnson
said if Butch wanted to kick Wood's ass, this would be the
night, to do it. Butch denied that he threatened to kick any
employee's ass and hung up the phone. Within 10 minutes
Wood called the shipping office. Butch again answered the
phone and Smith listed in. Wood said he would kick Butch's
ass and to meet him tonight or any way Butch wanted to do
it. Wood said if he had to he would go to Butch's house and
kick his ass. Butch told Wood that he had his chance when
Wood told him to meet in the parking lot after work. Wood
called Butch a coward. Butch replied that he may be but
Wood had his chance and ``that's all he's getting.'' Later an-
other call from Wood came in. Smith answered and Butch
listened. Wood said he was going to kick Butch's ass and
Smith said, ``No, there is not going to be any fight.'' Wood
then asked Smith if he wanted some of Wood. Smith told
Wood he was drunk and get somebody to take him home.
Wood continued and Smith hung up the phone. When the
phone rang again Bookout answered and Butch listened in.
Wood asked who answered the phone. Bookout said it was
he. Wood asked Bookout if he wanted some of Wood, too.
Bookout said, ``Listen to you, boy.'' Wood replied, ``I'll
kick your ass, too.'' Bookout hung up the phone.After shift that night Butch went home and called Roo-sevelt Camp and reported the phone calls from Wood. He
also reported the phone calls to Ken Waits. The following
Monday Butch worked as usual until around 11 p.m. Butch 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Johnson denied making any phone calls to Wood thatevening or talking to anyone at Wood's house. Butch stated
he did not know Wood's phone number.Sometime later, while working, Butch Johnson and AllenJohnson had words between them. At lunchtime the two
went off base and settled it by fighting. Neither employee
was disciplined for fighting.Todd Allen Bookout testified he worked the night shift inshipping at Lear in September 1988. On September 22, 1988,
he was working with Butch Johnson. Around 8:45 p.m.,
Butch answered the phone. Butch said it was Allen Johnson
saying that if Butch wanted to kick Mack Wood's ass, to-
night would be a good night. A second call was taken by
Butch and Lee Smith listening in. It was Mack Wood calling.
After the call Smith said Wood wanted to kick Butch's ass
anywhere he chose or at Butch's house if necessary. A third
call came in from Wood. Smith answered the phone and
shortly told Wood he sounded like he had too much to drink
and get someone to take you home. Wood continued his de-
sire to whip Butch Johnson and Smith hung up the phone.
About 20 minutes later the phone rang again. Bookout an-
swered it. Wood was calling and asked who answered.
Bookout said it was he and Wood said, ``I heard you want
some of me, too.'' Bookout said, ``Listen at you, man,'' and
Wood replied ``Come up here and kick my ass, or I'll kick
yours. Meet me somewhere.'' Bookout hung up. Smith,
Butch Johnson and Bookout attempted to contact Camp,
Waits or Loyd immediately but were unable to do so until
later. The employees were told to meet with management the
next morning. The following day each employee gave a writ-
ten statement about the phone calls to Loyd. The next work
day was Monday, September 26 and Bookout worked as
usual. From 9:30 p.m. to closing time, approximately 11
p.m., Bookout, Smith, and Butch Johnson were finishing up
the nights paperwork and playing cards in the shipping of-
fice. Bookout did not place any phone calls to Wood's house
nor did he see or hear Smith or Johnson place any such calls.William Ray Loyd testified he is site manager at Lear.There are 23 employees in receiving and shipping. Fourteen
receiving employees on days, six shipping employees on
days, and three shipping employees on nights. Occasionally
a receiving employee will work at night on a temporary
basis. Loyd explained and confirmed the prior discussion
items in Mack Wood's personnel file (R. Exh. 2) and the
class B reprimand given to Wood in May 1987. The rep-
rimand was the first received by Wood since he was em-
ployed.On September 23, 1987, Loyd received three written state-ments from night shift shipping employees that Wood had
called them at work the night of September 22, 1988. Wood
had threatened each of them in separate phone calls. Loyd
reviewed the statements with Waits and Camp and inter-
viewed Allen Johnson on September 23. Johnson denied any
knowledge of phone calls and denied that he had placed a
phone call. Loyd did no other investigation of the matter. He,
Waits, and Camp decided that the seriousness of the matter
required termination and discharged Wood effective Sep-
tember 23, 1988. When Wood came to work September 26,
Loyd gave him the discharge papers. He asked Wood to read
the papers carefully and then make any comments he had.
After reading Wood asked who he was supposed to have
threatened. Loyd responded that Wood knew who and askedif Wood had any other comments. Wood said he had nothingto say. Loyd asked for Wood's badge and identification but
Wood did not have either on him. Loyd told Wood he was
restricted from coming into the work area again. Wood left
the premises.Loyd did not see Wood again until both appeared at theunemployment compensation hearing. As the two were leav-
ing the building after the hearing Wood approached Loyd.
Loyd testified:Well, Mack Wood left the building first. It was rain-ing outside, and most of the people were still, you
know, hanging around close by where they wouldn't
get wet. And Mack Wood was on the porch smoking
a cigarette, I believe. And I went on by him, and went
down the steps and out into the parking lot to go to my
car. And then Mack Wood came up behind me real
fast, and heÐhe was very angry. And he looked me in
the face, and he said, ``I want you to know that you
are a conniving, lying, low-down son-of-a-bitch.''And I said, ``Mack, get away from me.'' I said,``Stay outÐjust get away from me, I don't want any-
thing to do with you.'' And he said, ``I'm going to get
you, old man. I'm going to get you good, and I'm
going to get your boys.'' And as I was walking away,
he said, ``I'm coming back. I'm coming back. I'm com-
ing back.'' And I walked on, and got in the car. That's
what he said.On cross-examination, Loyd admitted that he knew ButchJohnson and Allen Johnson engaged in an argument during
lunchtime in the warehouse and ultimately had a fight off the
premises. Loyd did not discipline either employee because
the fight occurred during nonduty hours and it was outside
his area of responsibility.Loyd explained that employees Smith and Bookout werenot discharged for the gas stealing incident because of ex-
tenuating circumstances. The two had run out of gas outside
the facility. They pushed their car into the facility and took
enough gas to get the car running again. It was a small
amount of gas and they both said they intended to pay for
it. Both employees were suspended several days without pay.
Loyd later recommended that the reprimand be removed
from Smith's and Bookout's personnel file and the removal
was approved. Loyd also recommended that Wood's first
reprimands be removed from his file but the removal was not
approved.Loyd does not have the authority to discharge employeesdirectly. He makes a recommendation to his supervisors and
they approve or disapprove. Mack Wood is the only em-
ployee Loyd has recommended for discharge.In December 1988, Sumlin was summoned to Loyd's of-fice for questioning about events of Thursday, September 22,
the night of the company meeting of employees. Sumlin stat-
ed that he had been with Mack Wood later in the evening
at Mollie's bar. He, Wood and several others were sitting
around a table. Wood had been on the telephone and came
back to the table slinging a quarter on the table saying,
``You Mother-FÐkers call them, I can't get them to fight
me.'' Sumlin did not respond to Wood's statement he just
got up and went to play pool. 403LEAR-SIEGLER MANAGEMENT SERVICEKenneth D. Waits testified he is an area tech representa-tive with Lear. The Warner Robins facility was within his
area of responsibility and Loyd reported to him. Waits re-
called a request from Loyd to remove the class B reprimand
from Woods file in April 1988. At that time he also had astatement Loyd had sent to him accusing Wood of stealing
Government property. Waits decided not to remove the rep-
rimand in face of the accusation and directed Loyd to report
the statement to Government authorities. When Waits was
new to the job, i.e., prior to April 1988, he had a rec-
ommendation from Loyd to remove two reprimands from
employees files. After researching the procedure, he granted
the requested removals. As Waits progressed in his employ-
ment he thought less of removing reprimands and more of
the lesson that a reprimand teaches.With regard to Woods' discharge, Waits said that the fail-ure to interview Woods for his side of the story was not a
deficiency. Whether Woods denied making the phone calls or
not it was three against one and Wood would have been dis-
charged anyway. Waits did not recall Loyd's interview with
Allen Johnson entering into the consideration of Woods dis-
cipline as a result of the threatening phone calls.Analysis and ConclusionsThe General Counsel's complaint alleges several counts ofindependent violations of Section 8(a)(1) of the Act involv-
ing threats against employees engaged in union activity or
employees in sympathy with the Union's organizational cam-
paign.The complaint also alleges an unlawful discharge. TheGeneral Counsel contends that Mack Wood was the leading
union supporter and Respondent discharged him because of
his union activity rather than its asserted reason of intimida-
tion of other employees. The General Counsel argues dis-
crimination on the part of Respondent to support his com-
plaint allegation of a violation of Section 8(a)(3) of the Act.
The determination must rest on Respondent's motivation in
discharging Wood inasmuch as the conduct relied on by Re-
spondent for the discharge did in fact occur. Thus, the cau-
sality test of Wright Line, 251 NLRB 1083 (1980), is appli-cable.With regard to the General Counsel's burden in Wood'sdischarge, he must first establish a prima facie case of dis-
crimination and he must preponderate on the basis of all the
evidence. Respondent must then go forward with its evidence
of the asserted reason for the discharge and if its evidence
is sufficiently proven to negate the presence of protected ac-
tivity in the discriminatee, the General Counsel's prima face
case is rebutted and the General Counsel has failed to sustain
his burden of proving discrimination.A finding that Wood was not properly discharged forcause would not, standing alone, establish the discharge as
violative of Section 8(a) (3) as alleged. The motivation for
the discharge must be determined and most often is founded
on inferences drawn from the evidence of record.The General Counsel's proof of a prima facie case mustbe supported by findings of union activity on the part of the
discriminatee, Respondent's knowledge of that union activity,
Respondent's animus toward the Union, and that the
discriminatee's union activity was a factor in the decision to
discharge.The General Counsel's complaint alleges that SupervisorBrack threatened employees with loss of jobs, loss of bene-
fits, closure of the facility, and the futility of unionization if
the Union was voted in.ThreatsSeveral witnesses testified to statements made by Brackduring the campaign in informal employee groups, both at
and during nonwork hours off the facility. It is not unusual
for a union orgainzing campaign atmosphere to birth and
nurture individual comments about union, both pro and con.
The campaign at Lear was no exception. Although Brack de-
nied making any statements to employees alleged as viola-
tions he did admit to discussions about the Union with em-
ployees under his supervision. Brack also expressed igno-
rance of unions and how they worked but he displayed a
considerable common sense knowledge of the economics as-
sociated with unionization, particularly that of a Government
contractor. Indeed, he assembled employees in small groups
in his office in an attempt to show the employees that simple
arithmetic and a constant hourly wage would make unioniza-
tion unprofitable for employees. Despite his protestations to
the contrary, reasonableness, and plausiblility support the
statements attributed to him. I credit the testimony of Wood
and Spears with regard to violative statements made by
Brack to small employee groups at work and at play. I do
not credit Brack's terse denials that are simply negative re-
sponses to critical and ultimate questions. Moreover, Brack
explained that in conversations with subordinates considered
friends he maintained a certain confidentiality of the subject
matter. In my view he expected that same confidentiality
when he expressed his opinions about unions and Govern-
ment contractors and therefore was more open than he other-
wise might have been. Further, it is clear to me that Brack
had made several statements against the Union at a time
when he did not know the limitations placed on supervisors
by the law. Witness Martin's testimony, relied on by Re-
spondent to counter Brack's alleged violative statementsmade at work, is clearly not the same discussion group testi-
fied to by Spears and Wood. Although a witness' interest in
the outcome of any trial is a factor to be considered in as-
sessing credibility it is not a controlling factor and in any
event it can be applied with equal vigor to both parties. Here,
I conclude and find that Brack did, in an attempt to educate
his employees, make statements violative of Section 8(a)(1)
of the Act. Albeit, I do not think that Brack was intent on
making threats to the employees to unlawfully defeat the
Union's organizing efforts, the effect is the same. The state-
ments made by Brack would reasonably tend to interfere
with employees' free exercise of their rights under the Act.
Accordingly, I further conclude and find that Respondent has
violated Section 8(a)(1) of the Act as alleged in complaint
paragraphs 7, 8, 9, and 10.A second allegation in complaint paragraph 8 deals withthe speech given to employees by Director of Administration
and Industrial Relations Roosevelt Camp. Several employees
who heard the speech testified to its contents and manner of
presentation. Camp said he read the speech verbatim from a
typed text. Two employees stated that Camp did read the
speech but clearly they did not compare the text with what
they heard. Two other employees stated that Camp did not
read the speech but they too did not compare what they 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
heard with the text. Testimony that Camp did not appear tobe reading is subject to more than one inference and not
helpful to me. One witness said Camp stated that benefits
would go to zero when the Union came in. Another witnesssaid Camp read to employees that wages and benefits would
go to nothing when the Union came in and then explained
what he had read. A third witness said Camp read the speech
but did not say zero or nothing when referring to wages orbenefits, however, Camp did say that for 25 years the Team-
sters officials had gone to prison. A fourth witness said
Camp had papers before him as a guideline. What actually
transpired is somewhere in between the various versions. If
Camp did read the text verbatim he told the employees: The
Union would not get more money from Lear because Lear
does not get more from the Government; I know of a con-
tract that has changed contractors each year for 4 straight
years; a new contractor has an option of avoiding the Unionby not hiring any of the predecessor's employees or if he
must do so, hiring only a few as necessary so they are a
small percentage of the work force under the contract; under
the Union all benefits would have to be negotiated, starting
from zero and asked the question,``Do you have any idea
how many Teamsters presidents have gone to prison in the
last 25 years?'' Thus, Camp's version of his speech is not
at complete odds with the employees' version. The employee
witnesses did not recall any questions following the speech
by Camp including any by Supervisor Brack to whom Camp
attributes a question designed to repudiate the speech ref-
erence ``starting from zero'' relative to Camp's remarks on
employee benefits if the Union prevailed in the election.Although I do not discredit, the General Counsel's wit-nesses, I cannot fully credit their recall of Camp's remarks.
I do credit General Counsel witnesses Stanfield and Spears,
in that Camp stood without a podium when speaking and
that he read portions of the speech then explained what he
read. I also credit Respondent witnesses McGee and Pauldo,
in that Camp had papers before him as a ``guideline'' and
that Camp made a statement that Teamsters presidents for the
last 25 years have gone to prison. I do not doubt that Camp
read the text of the speech to the assembled employees, but
I do not credit his testimony that he read it verbatim and
added nothing. Witnesses from both sides genuinely recall
portions not found in the written text or stated differently
from that found in the written text. In my view, the
dissimilarities are not adequately explained simply by dif-
ference in recall. I find it to be more plausible that Camp
did read and then explain portions of the speech extempo-
raneously. The written text contained a question, without an-
swer, about Teamsters presidents. The witnesses recall a
statement, without a question, ``all.'' I credit the employee
witnesses on this point and conclude and find that Camp did
vary from the written text when making the speech to the as-
sembled employees.In addition, Camp testified that a (critical) question wasasked after the speech by Brack. Brack, however, only re-
called that subsequent to the speech, Camp told him that he
had asked a question. I credit Brack's recall that he did not
ask any questions following Camp's speech, to the employ-
ees. I do not credit Camp's testimony on this point and con-
clude that the substance of the question was not raised before
the employees assembled to hear the speech. Thus, that por-tion of the text relating to ``starting from zero'' was commu-nicated to employees as written.An employer is free to communicate his general views ofunionism or his specific views about a particular union to his
employees, so long as his communications do not contain
threats of economic reprisals against those employees. Em-
ployers may, in the course of communications to its employ-
ees, predict the economic effects he believes unionization
will have on his company but the prediction must be accom-
panied by objective facts that tend to establish any substan-
tial likelihood of their occurrence. The thrust of the proscrip-
tion is simply that an employer may relate consequences of
unionization that are outside of his control but he cannot
threaten economic reprisal to be taken solely on his own vo-
lition.In my view, here, Respondent has gone beyond the per-missible limits of expressing his views, arguments, or opin-
ions to his employees. As the Board frequently finds, em-
ployees are particularly sensitive to statements that hint at
plant closings and/or loss of production contracts, both of
which are equatable to coercive threats of loss of employ-
ment in the event of unionization. The speaker is responsible
for his language used and the effects it has on his employees.
Any employer can avoid coercive statements simply by
avoiding conscious overstatements he has reason to believe
will mislead his employees. Although Respondent attempted
to base the predictions in its speech on government action in
the event of unionization, the examples posed and the sup-
porting language make it all too clear to employees: A union
could not get employees more because Lear as a Government
contractor has no latitude for changes in money, benefits,
and working conditions; the Government will not give more
money; Lear individually will not give more money; if theUnion struck to get more the Government would terminate
the contract; any new contractor could avoid hiring Lear em-
ployees; when the Union comes in existing benefits would
go to zero and parties would negotiate new benefits. Re-
spondent's speech message is not supported by objective
facts but rather is based on pure conjecture and evinces an
intent approaching a completely intractable position toward
the Union and collective bargaining. I therefore conclude and
find that Respondent has coerced, restrained, and interfered
with employees' free exercise of their rights guaranteed by
Section 7 of the Act.Paragraph 12 of the General Counsel's complaint allegesa threat of discharge made to the parent of an employee by
Supervisor Brack. Although Brack denied making such a
threat, the General Counsel did not present any evidence of
the threat. Therefore the General Counsel has failed to sus-
tain his burden of proof. I shall dismiss the unsupported alle-
gation of the complaint.Discharge and Threat of DischargeIt is uncontroverted that Mack Wood made the initial con-tact with the Union and set up the first meeting. Wood and
several others signed union cards and got a supply to solicit
among the employees. Wood solicited signatures and distrib-
uted a union handbill among the employees. Albeit Brack,
Wood's supervisor, denied seeing Wood with union handbills
Brack felt that Wood was in favor of the Union. Brack's
opinion of Wood's prounion stance was formed as a result
of the numerous conversations between the two about the 405LEAR-SIEGLER MANAGEMENT SERVICEUnion. Brack consistently talked against the Union with theemployees whereas Wood talked in favor of the Union. I
have little trouble concluding that Brack knew Wood favored
the Union. In addition several procompany employees includ-
ing, Butch Johnson, knew Wood favored the Union to the
extent that adverse rumors of Wood's prounion sympathy
were circulated in the warehouse. The employee witnesses
testifying about the union campaign were considerably less
candid when asked about the personal preferences of them-
selves or others. With only 23 employees in the warehouse,supervised daily by two front line supervisors, it is only rea-
sonable to assume that management was aware of Wood's
union activity and union sympathy. The assumption is bol-
stered by the undenied fact that Ken Waits, one of two cor-
porate heads visiting the facility during the union campaign
in September specifically to campaign against the Union,
threatened to discharge Wood, ``When all of this shit is over
with.'' Waits' reference could only be to the union campaign
and Wood's personal involvement. I conclude and find that
Respondent knew of Wood's union activity and that Ken
Waits on September 21 threatened to discharge Wood be-
cause of his union sympathy and activity on behalf of the
Union in violation of Section 8(a)(1) of the Act.On Thursday, September 22, the Company threw a partyfor employees at a downtown motel following an antiunion
speech at the facility. After the party, Wood and Allen John-
son went to a local bar to continue drinking beer or liquor.
While at the bar Wood made several phone calls and Allen
reportedly made one call to the three night-shift employees
at the facility. Both Wood and Allen during the phone calls
told the night shift-employees Wood was going to whip their
individual asses. The night-shift employees reported the
phone calls to management.The following day, Friday, Loyd called Allen Johnson tothe office and asked if he had made any phone calls to the
night-shift employees the night before or if he had been in
the presence of anyone making such calls. Johnson pleaded
ignorance of the calls and Loyd ended the interview. Wood
was not working that Friday. That same morning Loyd rec-
ommended Wood's discharge to Waits and Camp. The three
considered the circumstances and decided on immediate dis-
charge. Waits stated that Loyd's interview of Allen Johnson
was not known to him nor was it considered in Wood's dis-
cipline. Wood was given a class A reprimand for intimida-
tion of employees and was cited for having a prior class B
reprimand in his record dated April 1987. Wood, as a result
of the class A reprimand, was discharged, effective that same
day. Loyd had no explanation for the failure to interview
Wood about the phone calls as he had done with Allen John-
son. Loyd stated that Wood was the first employee he had
recommended for discharge as site manager at the facility.
Loyd was ambivalent when asked if the discipline would
have been less if the class B reprimand of 1987 had been
removed from Wood's file previously.When asked about the failure to interview Wood prior tothe discipline, Waits said an investigatory interview with
Wood was not necessary because three employees had made
the report accompanied by written statements and that con-
stituted three against one. Waits added that Wood would
have been discharged even if he had denied making the
phone calls in an investigatory interview.Without regard to whether Wood made the phone calls ornot several factors of the discharge sequence are subject to
discussion. Although Loyd began an investigation into the re-
ported phone calls by interviewing Allen Johnson, he did not
continue the investigation with regard to Wood. Loyd's ac-
tion is most reasonably explained by Waits' stated efficacy
of any investigation, since Waits is Loyd's superior. Wood
was thusly denied the preliminary procedure accorded to
Allen Johnson. The company rules establishing bases for em-ployee discipline divides reprimands into class A and class
B. Class A reprimands normally carry immediate discharge
with their issuance. The class B reprimands normally accu-
mulate to three with the third followed by discharge. The
rules ``note'' that immediate discharge concurrent with a
class A reprimand may be obviated by extenuating cir-
cumstances and that a class B violation may be so serious
that immediate discharge becomes necessary. Although not
written in the rules, the company practice, as shown on its
reprimand forms, is to suspend employees for several days
with class B reprimands. The rules also provide for voiding
reprimands after 12 months in the case of class A and 6
months in the case of class B. The voiding procedure is initi-
ated by the supervisor of the affected employee. As the pro-
gram manager for the facility, Waits would decide on any
voiding of reprimands, or not. The Respondent stipulated that
Lee Smith and Todd Bookout got class A reprimands for
stealing gas and they were later removed from the employ-
ees' files. Waits' explanation for not removing Wood's class
B reprimand, to wit, suspected theft of bowling balls and theresultant appraisal of disloyalty is incongruous with the re-
moval of class A reprimands for actual stealing of companygas by Smith and Bookout. The written enumeration of class
A violations includes fighting on company or customer prop-erty. The class B listing includes coercion or intimidation ofanother employee. Wood's class A reprimand decided byLoyd, Waits, and Camp was entitled, ``intimidatingÐthreat-
ening physical harm to LSMSC (facility) employees.'' Past
reprimands for threatening coworkers with physical harm
were class B and included 2 or 3 days' suspensions. Re-
spondent in brief argues that disciplinary sanctions are im-
posed pursuant to the Company's progressive discipline pol-
icy. However, it is clear from the record evidence that in
Wood's case the Company's discipline policy is regressive.
The written rules defining violations and the past practice
were not followed. Respondent's variance from its rules and
past practice cannot be explained by difficulty of assessment
or lack of clarity in the rules. The conduct complained of
was easily labeled ``intimidation'' and the rules are abun-
dantly clear: actual physical harm, i.e., fighting is a class Aviolation; threats of physical harm, i.e., intimidation is aclass B violation. The only explanation for the variance ap-
pears to be that noted by Respondent in argument: with the
exception of the termination (Wood's) all disciplined of em-
ployees occurred prior to any union activity at the Respond-
ent's facility. Therefore, the change in company policy and
variation from past discipline practices to discipline Wood
was precipitated by Wood's union activity. Respondent
seized on the incident of the phone calls, changed its rules
for Wood's discipline, and discharged Wood on September
23.I conclude and find that Respondent's real motivation forWood's discharge is unlawful and is abundantly supported 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''by coincidence in union activity of Wood and his discharge,disparity of treatment of Wood in relation to other employ-
ees, variance from the Respondent's normal and past routines
of discipline, and an implausible explanation for the ultimate
disciplinary action of discharging Wood. Accordingly, I con-
clude and find further that Respondent has violated Section
8(a)(1) and (3) as alleged in the General Counsel's com-
plaint.CONCLUSIONSOF
LAW1. By threatening employees with economic reprisals forengaging in union activity, Respondent has violated Section
8(a)(1) of the Act.2. By threatening employee Mack Wood with dischargefor engaging in union activity, Respondent has violated Sec-
tion 8(a)(1) of the Act.3. By discharging employee Mack Wood because of hisunion activity, Respondent has violated Section 8(a)(1) and
(3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The complaint allegation of a threat of discharge to aparent of an employee was not sustained by the General
Counsel.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-
spondent to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act.I have found that Respondent discriminatorily dischargedMack Wood in spite of the fact that Wood was an
untrustworthy witness. My finding is based on the credible
evidence in the record from other witnesses, the failure of
Respondent's evidence to persuade or the discrediting of Re-
spondent's witnesses and the objective evidence in the record
offered by both parties.I only credited Wood's testimony when corroborated bycredible witnesses or when uncontroverted. Wood's de-
meanor on the stand was transitory to the extent, when testi-
fying about others speech or actions he was vehement and
mentally occupied with the events, however, when testifying
to his own conduct he exhibited a marked change in his per-
sonality coupled with a self-imposed and temporary reti-
cence. Wood throughout the trial denied making the critical
phone calls or engaging in any conduct which would, in his
mind, constitute an admission against his self-interest. His
denials were reuttered in the face of contrary testimony of
uninterested witnesses friendly to Wood. His calculated and
evasive testimony was so transparent I can credit only a
small portion of his testimony given to support the General
Counsel's complaint allegations. Although Wood's credibility
is sufficient cause for concern his disregard for fundamental
rules of fair play and the judicial procedures established by
the Board for processing unfair labor practices is paramount
in my mind.Without regard for the party calling, witnesses must becompletely free to testify truthfully and without fear of any
reprisal from anyone. Threats against witnesses to induce fa-
vorable testimony or to suppress unfavorable testimony is
wholly reprehensible and cannot remain unremedied. WitnessSumlin exposed in his testimony a threat from Mack Woodto influence the court ordered probation of Sumlin if he re-
fused to testify in Wood's behalf. Sumlin was visibly shaken
while testifying but he was not deterred from telling the
truth. His demeanor under the circumstances was laudable
and I fully credit his testimony. Wood's denial of any threat
to Sumlin was completely in character for him and wholly
discredited. In my view, Wood's actions must be met with
ultimate sanctions, for to do otherwise would ensure the inef-
ficacy of the Board's processes and the destruction of its
public mission. I am constrained to deny Wood both the
backpay and reinstatement he would otherwise be entitled to.
In the past, the Board has protected its procedures against
disruptive or ignominious practices by fashioning unusually
remedies or offering no remedy at all. See Uniform RentalService, 161 NLRB 187 (1966).I am aware that by refusing Wood his normal remedy Iam effectively leaving Respondent's violation of Section
8(a)(3) of the Act without a lawful remedy and thus creating
a windfall for Respondent. Notwithstanding that, I have ben-
efited Respondent by my finding I cannot in good conscience
award the machinations of Mack Wood evinced in this
record.On these findings of the fact and conclusions of law andon the entire record, I issue the following recommended2ORDERThe Respondent, Lear-Siegler Management Service Cor-poration, a wholly owned subsidiary of Aerospace Products
Holding Corp., Warner Robins, Georgia, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with economic reprisals be-cause they engage in union activities.(b) Threatening employees with discharge for engaging inunion activities.(c) Discharging employees for engaging in union activities.
(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Expunge from its files any references to Mack Wood'sdischarge or the class A reprimand issued concurrently onSeptember 23, 1988, and notify him in writing that this has
been done and that evidence of this unlawful discrimination
will not be used as a basis for future personnel action against
him or communicated in any way to any person.(b) Post at its offices in Warner Robins, Georgia, copiesof the attached notice marked ``Appendix.''3Copies of thenotice on forms provided by the Regional Director for Re-
gion 10, after being duly signed by Respondent's authorized 407LEAR-SIEGLER MANAGEMENT SERVICErepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for 60
consecutive days thereafter, in conspicuous places, including
all places where notices to employees are customarily posted.
Reasonable steps shall be taken by Respondent to ensure that
notices are not altered, defaced, or covered by any other ma-terial.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISALSOORDERED
that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.